Citation Nr: 0502201	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  03-31 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to service connection for hepatitis C with 
peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	The American Legion


                                            WITNESS AT 
HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from August 1945 to 
February 1947.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decision dated in February 2002 of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Hartford, Connecticut, which denied service connection for 
Hepatitis C with peripheral neuropathy.

In December 2003, the Board granted the veteran's motion to 
advance his case on the Board's docket. See 38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900 (2003).

In December 2003, this matter was remanded to the Appeals 
Management Center to afford the veteran a requested hearing. 
In February 2004, the veteran and his spouse testified at a 
videoconference hearing before the undersigned. The Board 
again remanded this case to the RO in March 2004.  

The issue of entitlement to service connection for residuals 
of hepatitis C with peripheral neuropathy is again REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC. VA will notify you if further action is 
required on your part.


REMAND

In late December 2004 the veteran submitted copies of VA 
laboratory reports dated in December 2001 and January 2004.  
The veteran has not waived original consideration of this 
evidence by the agency of original jurisdiction.  Because 
this evidence was not previously of record and bears directly 
on the issues certified for appeal, it must initially be 
considered by the agency of original jurisdiction.  38 C.F.R. 
§ 20.1304 (2004).

In view of the above, this case is REMANDED for the following 
action:  

1.  The AMC or RO should review all the 
evidence submitted subsequent to the 
October 7, 2004 supplemental statement of 
the case and then readjudicate the issue 
of entitlement to service connection for 
hepatitis C with peripheral neuropathy 
based on all the evidence in the claims 
folder.  

2.  If the benefit sought is not granted, 
the veteran and his representative should 
be provided a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


